DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Applicants' s Amendment/Remark filed on October 06, 2020.  Claims 1-19 are currently presented in the instant application.

Response to Arguments
3.	Applicant’s arguments, see page 2 of the Remark, filed October 06, 2020, with respect to claim 1 has been fully considered and are persuasive.  The First Office Action has been withdrawn. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7, 9, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliges et al. (US 20120113140 A1, hereinafter “Hilliges”) in view of Schwarz et al. (US 20180342103 A1, hereinafter “Schwarz”), further in view of Piya et al. (US 20150331576 A1, hereinafter “Piya”) and further in view of Lamb et al. (US 20140002442 A1, hereinafter “Lamb”).
As to claim 1, Hilliges discloses an electronic device, comprising: 
one or more processors (e. g. “Processor 702”); and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (Hilliges, see at least par. [0077], “Computer-executable instructions and data storage can be provided using any computer-readable media that is accessible by computing device 200. Computer-readable media may include, for example, computer storage media such as memory 710 and communications media. Computer storage media, such as memory 710, includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data”): 
presenting a computer-generated reality environment comprising a representation of a first real object (Hilliges, see at least par. [0045], “the computing device 200 can generate a virtual representation having substantially the same size and shape as the real object (to the extent visible from the image sensor 112) and insert this virtual representation into the virtual environment at the corresponding location to the real object. The virtual representation can be moved in the virtual environment with the corresponding movement to the real object.”); 
in accordance with detecting, using one or more sensors, a movement of the first real object (Hilliges, see at least par. [0045], “the user 100 moves the real object (e.g. hand 106) the virtual representation of the object moves in the virtual environment in an equivalent way.”) and displayed virtual object (Hilliges, see at least par. [0031], “The display screen 108 is arranged to display a virtual environment or scene comprising the computer-generated graphics that augment and enhance reality”), presenting a corresponding movement of the representation of the first real object from a first location to a second location in the computer-generated reality environment (Hilliges, see at least par. [0035], “the user can move his or her hand 106 underneath sphere 300 to scoop it up in the palm of their hand, and move the sphere from one location to another”); and 
Hilliges does not disclose “in accordance with a determination that a distance criteria is satisfied and the virtual object does not correspond to a second real object detected using the one or more sensors, removing a portion of the displayed virtual object”.  However, Schwarz discloses:
in accordance with a determination that a distance criteria is satisfied and the virtual object does not correspond to a second real object detected using the one or more sensors (Schwarz, see at least par. [0059], “While the user's hand 610A in FIG. 6A was too far removed from the virtual content 600A, FIG. 6B shows that the user's hand 610B is now closer to the virtual content 600B. As indicated earlier, the embodiments are able to track and monitor the positional relationship between all areas of the user's hand 610B (e.g., her finger) and all areas of the virtual content 600B. When the closest portion of the user's hand 610B (e.g., the fingertip of her extended finger) is within a target threshold distance to at least one portion of the virtual content 600B”),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hilliges, the electronic device, comprising: “in accordance with a determination that a distance criteria is satisfied and the virtual object does not correspond to a second real object detected using the one or more sensors, removing a portion of the displayed virtual object”, as suggested by Schwarz, in order to “guiding and assisting the user when she is targeting a location to actually enter input on a virtual display or touch surface. Accordingly, there exists a strong need in the field to improve a user's interactive experience with virtual objects in an augmented-reality scene.”, (Schwarz, see par. [0005]).
Hilliges in view of Schawarz does not disclose “removing a portion of the displayed virtual object”.  However, Piya discloses: removing a portion of the displayed virtual object (Piya, see at least par. [0473], “remove a portion of the virtual object based at least in part on the movement information.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hilliges, the electronic device, comprising: “removing a portion of the displayed virtual object”, as suggested by Piya, in order to “provide a collaborative design environment that uses interactions with physical proxies as the primary modality for virtual 3-D and interpersonal interactions”, (Piya, see par. [0142]). 
Hilliges in view of Schwarz and further in view of Piya does not disclose “wherein the distance criteria comprises a threshold distance between the second location and the virtual object”. However, Lamb discloses:
wherein the distance criteria comprises a threshold distance between the second location and the virtual object (Lamb, see at least par. [0107], “if a first location corresponding with the virtual object in the world space overlaps with or is within a particular distance of a second location corresponding with the different virtual object in the world space.”). 
wherein the distance criteria comprises a threshold distance between the second location and the virtual object”, as suggested by Lamb, in order to “detect interactions between the virtual object and other virtual objects in both the world space and the object space.”, (Lamb, see par. [0003]).
As to claim 7.  Hilliges in view of Schwarz, further in view of Piya and further in view of Lamb further discloses wherein the representation of the first real object corresponds to a presented image of the first real object in the computer-generated reality environment (Hilliges, see at least par. [0045], “The virtual representation can be moved in the virtual environment with the corresponding movement to the real object. In other words, as the user 100 moves the real object (e.g. hand 106) the virtual representation of the object moves in the virtual environment in an equivalent way”). 
As to claim 9.  Hilliges in view of Schwarz, further in view of Piya and further in view of Lamb further discloses wherein the first real object is a hand of the user (Hilliges, see at least par. [0022], “The augmented reality system 102 comprises a user-interaction region 104, into which the user 100 has placed a hand 106 (or other body part). The user-interaction region 104 defines an interaction space in which the user is able to interact with the augmented reality environment in 3-d.”). 
As to claim 13. The electronic device of claim 1, wherein the threshold distance between the second location and the virtual object comprises the distance between the representation of the first real object in the computer-generated reality environment and the displayed virtual object in the computer-generated reality environment (Lamb, see at least par. [0108], “is detected that a real object associated with an object space is within a particular distance of the virtual object. In this case, the virtual object may be in proximity to a different virtual object corresponding with the object space associated with the real object. For example, a virtual object comprising a virtual ball may come within a particular distance of a real object comprising an augmentable book. In order to check for potential interactions between the virtual object assigned to the world space and the different virtual object assigned to the object space, a dual representation may be generated for the different virtual object”). 
As to claims 18-19, are rejected for the same rationale of claim 1.
6.	Claims 2-3, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliges et al. (US 20120113140 A1, hereinafter “Hilliges”) in view of Schwarz et al. (US 20180342103 A1, hereinafter “Schwarz”), in view of Piya et al. (US 20150331576 A1, hereinafter “Piya”), further in view of Lamb et al. (US 20140002442 A1, hereinafter “Lamb”) and further in view of Hoover (US 20180045963 A1, hereinafter “Hoover”).
As to claim 2. Hilliges in view of Schwarz, further in view of Piya and further in view of Lamb does not disclose “the one or more programs further including instructions for: in accordance with a determination that the distance criteria is satisfied and the virtual object corresponds to the second real object, forgoing removing the portion of the displayed virtual object”.  However, Hoover, discloses the one or more programs further including instructions for: 
in accordance with a determination that the distance criteria is satisfied and the virtual object corresponds to the second real object, forgoing removing the portion of the displayed virtual object (Hoover, see at least par. [0168], “The threshold condition may be based on speed/acceleration of the movement and/or the position change. For example, when the user wants to detach a virtual object from a wall, the AR system can calculate how far away the user has moved his totem from the wall. If the AR system determines that the distance between the totem and the wall meets a threshold distance, then the AR system may detach the virtual object.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hilliges in view of Schwarz, further in view of Piya and further in view of Lamb, the electronic device, comprising: “the one or more programs further including instructions for: in accordance with a determination that the distance criteria is satisfied and the virtual object corresponds to the second real object, forgoing removing the portion of the displayed virtual object”, as suggested by Hoover, in order to “allow a user to select and move the virtual object with a head pose. As the user moves his head, the virtual object also moves and is positioned and oriented accordingly”, (Hoover, see par. [0028]).
As to claim 3. Hilliges in view of Schwarz, in view of Piya, further in view of Lamb and further in view of Hoover further disclose wherein the virtual object does not correspond to the second real object when the virtual object is not a representation of the second real object in the computer-generated reality environment (Hoover, see at least par. [0169]. “automatically attaching the target virtual object to a surface the destination object in response to a comparison that the distance is less than or equal to the threshold distance”). 
As to claim 11.  Hilliges in view of Schwarz, in view of Piya, further in view of Lamb and further in view of Hoover further discloses: wherein: 
in accordance with a determination that a speed of the representation of the first real object from the first location to the second location in the computer-generated reality environment corresponds to a first speed that is greater than a baseline speed, the threshold distance is greater than a baseline threshold distance (Hoover, see at least par. [0168], “the user may "grab" the virtual object with his hand or a virtual indicator and "yank" the object (e.g., by a sufficiently rapid change of the user's hand position or virtual indicator position). The indication to detach the virtual object may be indicated by movement that is greater than a threshold condition (such as when the movement passes a threshold distance, a threshold speed, a threshold acceleration, or a threshold rate of change of the acceleration, in combination or the like).”); and 
in accordance with a determination that the speed of the representation of the first real object from the first location to the second location in the computer-generated reality environment corresponds to a second speed that is less than the baseline speed, the threshold distance is less than the baseline threshold distance (Hoover, see par. [0171], “automatically attaching the target virtual object to a surface the destination object in response to a comparison that the distance is less than or equal to the threshold distance”). 
As to claim 14. Hilliges in view of Schwarz, in view of Piya, further in view of Lamb and further in view of Hoover further disclose wherein a magnitude of the portion of the displayed virtual object that is removed is determined based on a distance between the second location in the computer-generated reality environment and the displayed virtual object in the computer-generated reality environment (Hoover, see at least par. [0239], “wherein the threshold condition for detaching the target virtual object from the other object comprises at least one of: a second distance between the second location where the target virtual object is attached to the destination object and the position of the focus indicator is greater than or equal to a second threshold distance; a speed for moving from the second location to the position of the focus indicator is greater than or equal to a threshold speed”). 
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliges et al. (US 20120113140 A1, hereinafter “Hilliges”) in view of Schwarz et al. (US 20180342103 A1, hereinafter “Schwarz”) and further in view of Lamb et al. (US 20140002442 A1, hereinafter “Lamb”) and further in view of Shapira et al. (US 20170069134 A1, hereinafter “Shapira”)
As to claim 4. Hilliges in view of Schwarz, in view of Piya and further in view of Lamb does not disclose “the one or more programs further including instructions for: determining whether the virtual object corresponds to the second real object based on reconstruction data extracted from an image of a real environment captured using the one or more sensors”.  However, Shapire discloses the one or more programs further including instructions for: 
determining whether the virtual object corresponds to the second real object based on reconstruction data extracted from an image of a real environment captured using the one or more sensors (Shapira, see at least par. [0095], “determine that the first real object and corresponding virtual object are placed within a threshold distance of a second real object and corresponding virtual object. For instance, in at least one example, a user (e.g., user 106A) can stack the first real object on top of the second real object, or can stack the second real object on top of the first real object. In another example, a user (e.g., user 106A) can set the first real object next to the second real object”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hilliges in view of Schwarz, in view of Piya and further in view of Lamb, the electronic device, comprising: “the one or more programs further including instructions for: determining whether the virtual object corresponds to the second real object based on reconstruction data extracted from an image of a real environment captured using the one or more sensors”, as suggested by Shapira, in order to “be determined based at least in part on a VR and/or MR application. The techniques described herein include determining an interaction with the real object and causing a functionality associated with the graphical element to be performed in the VR or MR environment rendered via the VR and/or MR display device, respectively”, (Shapire, see par. [0005]).
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliges et al. (US 20120113140 A1, hereinafter “Hilliges”) in view of Schwarz et al. (US 20180342103 A1, hereinafter “Schwarz”), in view of Piya et al. (US 20150331576 A1, hereinafter Langsith (US 20130178257 A1).
As to claim 5. Hilliges in view of Schwarz, in view of Piya and further in view of Lamb does not disclose “the one or more programs further including instructions for: in response to removing the portion of the displayed virtual object, presenting, in the removed portion, a second virtual object different from the virtual object”.  However, Laugseth discloses:
the one or more programs further including instructions for: in response to removing the portion of the displayed virtual object, presenting, in the removed portion, a second virtual object different from the virtual object (Laugseth, see at least par. [0028], “remove the virtual objects from the user interface 145 if previously displayed virtual objects are no longer present in the current viewpoint…  the user may simultaneously view the virtual objects from different viewpoints (e.g., on a map, in a live viewpoint associated with the camera 120, etc.), and the augmented reality application 130 may automatically and substantially immediately update the view associated with the virtual objects to reflect any actions that other users may take to interact with the virtual objects that the user may be viewing.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hilliges in view of Schwarz, in view of Piya and further in view of Lamb, the electronic device, comprising: “the one or more programs further including instructions for: in response to removing the portion of the displayed virtual object, presenting, in the removed portion, a second virtual object different from the virtual object”, as suggested by Laugseth, in order to “be restrained due to difficulties in suitably tracking user viewpoints that applications need to know in order to properly render virtual imagery based on where the user may be looking in the real-world”, (Laugseth, see par. [0002]).
9.	Claims 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliges et al. (US 20120113140 A1, hereinafter “Hilliges”) in view of Schwarz et al. (US 20180342103 A1, hereinafter “Schwarz”), in view of Piya et al. (US 20150331576 A1, hereinafter “Piya”), further in view of Lamb et al. (US 20140002442 A1, hereinafter “Lamb”) and further in view of Vale et al. (US 2007/0188444 A1, hereinafter “Vale”).
As to claim 6.  Hilliges in view of Schwarz, in view of Piya and further in view of Lamb does not disclose “wherein the portion of the displayed virtual object is removed via an aperture effect”.  However, Vale disclose wherein the portion of the displayed virtual object is removed via an aperture effect (Vale, see at least par. [0043], “a moving tennis player image may be animated to walk (or run) along the path. Another effect may involve blurring the object while it is in motion, and stopping the blurring (e.g., bringing the object back into focus) when the object comes to a rest or slows down. Another effect may involve fading the object to a lighter shade, color and/or brightness, or greater degree of transparency, and removing the fading effect when the object arrives at its new position. If desired, the object may completely disappear during the movement as a result of this fading, and upon arriving at its new position, the object may remain faded until the passage of a predetermined amount of time (e.g., 1 second), depending on the desired effect.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hilliges in view of Schwarz, in wherein the portion of the displayed virtual object is removed via an aperture effect”, as suggested by Vale, in order to “sensed positions of the physical object as it is moved across the display, and the virtual image version may take a path passing though those waypoints in its movement.”, (Vale, see par. [0009]).
As to claim 8. Hilliges in view of Schwarz, in view of Piya and further in view of Lamb and further inview of Vale further disclose wherein the representation of the first real object corresponds to a direct view of the first real object through a display presenting the computer-generated reality environment (Vale, see at least par. [0035], “Movement of the physical piece 501 on (or near) the display 201 may present the system with the question of how that movement should be represented by the virtual version of the piece, or image 502. FIG. 6a illustrates a top view of display 201 to show an example of such movement.”). 
As to claim 12. Hilliges in view of Schwarz, in view of Piya and further in view of Lamb and further inview of Vale further disclose wherein: in accordance with a determination that a speed of the representation of the first real object is increasing from the first location to the second location in the computer-generated reality environment, the threshold distance is greater than a baseline threshold distance (Vale, see at least par. [0040], “the system may set a maximum speed so that the object 502 cannot move more than a predetermined distance in that one second (e.g., only moving 3 inches per second). So, as shown in FIGS. 6a and 6b, if the user moves the piece 501 to point 602 faster than this speed, the virtual image 502 might only have moved as far as the position shown in FIG. 6b.”); and 
in accordance with a determination that the speed of the representation of the first real object is decreasing from the first location to the second location in the computer-generated reality environment, the threshold distance is less than the baseline threshold distance (Vale, see at least par. [0039], “the speed of an object may vary with distance--e.g., it may be set to a higher value when the object is farther away from a desired end point, and the speed may be set to a lower value when the object nears the desired end point (e.g., the object may slow down as it approaches the endpoint). For example, the movement may be defined such that it occurs in a series of steps, with each step being half the distance to the endpoint (a minimum step value may be defined to ensure that the image will indeed eventually reach the destination). The speed may also vary depending on user input”). 
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hilliges et al. (US 20120113140 A1, hereinafter “Hilliges”) in view of Schwarz et al. (US 20180342103 A1, hereinafter “Schwarz”), in view of Piya et al. (US 20150331576 A1, hereinafter “Piya”), further in view of Lamb et al. (US 20140002442 A1, hereinafter “Lamb”) and further in view of Sherer (US 20180253910 A1).
As to claim 10. Hilliges in view of Schwarz, in view of Piya and further in view of Lamb does not disclose “the one or more programs further including instructions for: obtaining an image of a third real object using the one or more sensors; and presenting, in the computer-generated reality environment, a representation of the third real object”.  However, Sherer discloses the one or more programs further including instructions for: 
obtaining an image of a third real object using the one or more sensors (Sherer, see at least par. [0051], “The connections are then re-determined based on including the third physical object with the first physical object and the second physical object.”); and 
presenting, in the computer-generated reality environment, a representation of the third real object (Sherer, see at least par. [0051], “a data representation of a third physical object, may also be received). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hilliges in view of Schwarz, in view of Piya and further in view of Lamb, the electronic device, comprising: “the one or more programs further including instructions for: obtaining an image of a third real object using the one or more sensors; and presenting, in the computer-generated reality environment, a representation of the third real object”, as suggested by Sherer, in order to “control component selection, position, color/finish options, and connectivity to enable evaluation of price and fit of the resulting design assembly. Dynamic routing automatically connects products according to a set of attributes and rules describing how those inputs and outputs behave, and how to generate the path between them” (Sherer, see par. [0017]).

Allowable Subject Matter
11.	Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        


                                                                                                                                                                                                      /KE XIAO/Supervisory Patent Examiner, Art Unit 2612